Exhibit 10.2

FOURTH AMENDED EMPLOYMENT AGREEMENT

FOURTH AMENDED EMPLOYMENT AGREEMENT dated as of February 10, 2012, by and
between LINCARE HOLDINGS INC., a Delaware corporation (“Lincare” or “Company”),
and SHAWN S. SCHABEL (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive is employed by Company and is subject to the terms of that
certain Employment Agreement by and between Executive and Company dated
November 15, 2004, as amended January 23, 2007, December 28, 2007 and October 1,
2009 (the “2004 Agreement (as amended)”);

WHEREAS, Executive’s Initial Employment Term (as defined in the 2004 Agreement
(as amended)) will expire on December 31, 2012;

WHEREAS, Company and Executive desire to amend the 2004 Agreement (as amended)
to provide for the Initial Employment Term to be extended through December 31,
2014 (unless earlier terminated pursuant to the terms of this Agreement) and
Company desires to induce Executive to continue in the employ of Company under
the terms of this Fourth Amended Employment Agreement; and

WHEREAS, Executive is willing to accept such continued employment with Company
on a full-time basis, all in accordance with the terms and conditions set forth
below.

NOW, THEREFORE, for and in consideration of the premises hereof and the mutual
covenants contained herein, the parties hereto do hereby covenant and agree as
follows:

1. Employment.

(a) Company hereby agrees to continue employing Executive, and Executive hereby
agrees to continue his employment with Company, for the period set forth in
Section 2 hereof, all upon the terms and conditions hereinafter set forth.

(b) Executive affirms and represents that he is under no obligation to any
former employer or other party which is in any way inconsistent with, or which
imposes any restriction upon, Executive’s acceptance of employment hereunder
with Company, the employment of Executive by Company, or Executive’s
undertakings under this Agreement.

2. Term of Employment. Unless earlier terminated as hereinafter provided, the
initial term of Executive’s employment under this Agreement shall be for a
period beginning on January 1, 2005 and ending on December 31, 2014 (such period
from January 1, 2005 until December 31, 2014 or, if Executive’s employment
hereunder is earlier terminated, such shorter period, being hereinafter called
the “Initial Employment Term”). In the event that Executive continues in the
full-time employ of Company after the end of the Initial Employment Term (it
being expressly understood and agreed that Company has no obligation to continue
employing Executive, and Executive has no obligation to continue being employed
by Company, whether or not on a full-time basis, after expiration of the Initial
Employment Term), then, unless otherwise expressly agreed to by Executive and
Company in writing, Executive’s continued employment with Company shall,
notwithstanding anything to the contrary expressed or implied herein, continue
to be subject to the terms and conditions of this Agreement. As used in this
Agreement, the term “Employment Term” shall mean the period beginning on
January 1, 2005 and ending on the date of Executive’s cessation of employment
with Company, whether such date is before, on or after the expiration of the
Initial Employment Term.



--------------------------------------------------------------------------------

3. Duties. Executive shall be employed as the Chief Executive Officer of
Company, shall faithfully and competently perform such duties as are specified
by the By-laws of Company and shall also perform and discharge such other
reasonable employment duties and responsibilities as the Board of Directors of
Company (the “Board”) may from time to time prescribe. Executive shall perform
his duties at such places and times as the Board may reasonably prescribe.
Except as may be approved herein or otherwise approved in advance by Company,
and except during vacation periods and reasonable periods of absence due to
sickness, personal injury or other disability, Executive shall devote his full
time throughout the Employment Term to the services required of him hereunder
and shall render his services exclusively to Company during the Employment Term.
During the Employment Term, Executive shall use his best efforts, judgment and
energy to improve and advance the business and interests of Company in a manner
consistent with the duties of his position. Notwithstanding anything herein to
the contrary, the provisions of this Section 3 shall not limit or restrict
Executive from (i) serving as an outside director for one (1) or more corporate
entities not affiliated with Company; (ii) serving as an officer or director of
or otherwise participating in educational, welfare, social, religious and civic
organizations; (iii) delivering lectures or fulfilling speaking engagements; or
(iv) managing personal investments, in each case so long as such activities do
not interfere with Executive’s ability to perform his obligations hereunder.

4. Compensation.

(a) As compensation for the complete and satisfactory performance by Executive
of the services to be performed by Executive hereunder during the Employment
Term commencing as of January 1, 2012, Company shall pay Executive a base salary
at the annual rate equal to $642,247.06, Executive’s 2012 Salary (as computed in
accordance with the 2004 Agreement (as amended)) (said amount, together with any
increases thereto during the Employment Term, being hereinafter referred to as
the “Salary”). Any Salary payable hereunder shall be paid in regular intervals
in accordance with Company’s payroll practices. The Salary payable to Executive
pursuant to this Section 4(a) shall be increased annually as of January 1, 2013,
and each January 1 thereafter during the Employment Term, for the twelve
(12) month period then commencing, by an amount equal to: (1) the annual
percentage increase in the Consumer Price Index for All Urban Consumers, All
Items, for the most recent twelve (12) month period for which such figures are
then available as reported in the Monthly Labor Review published by the Bureau
of Labor Statistics of the U.S. Department of Labor or (ii) such higher amount
as may be determined from time to time by the Board (or an authorized committee
thereof) in its sole discretion.



--------------------------------------------------------------------------------

(b) In addition to Salary, Company shall also pay bonus compensation (“Bonus”)
to Executive in respect of each calendar year (or applicable portion thereof)
during the Employment Term. Such Bonus for any full calendar year will be an
amount equal to the lesser of 200% of Salary or: (i) the percentage of Salary
set forth in the Table below which corresponds to the percentage by which
Company’s fully diluted earnings per share (“EPS”) in respect of such calendar
year compares with the projected EPS of Company as set forth in the annual
business plan (the “Business Plan EPS”) prepared in advance by Company and
approved by the Board; multiplied by (ii) Executive’s Salary for such calendar
year.

 

Fully Diluted EPS as a % Of Business Plan EPS

  

% of Salary

0-99%

   0%

100%

   80%

101%

   90%

102%

   100%

103%

   110%

104%

   120%

105%

   130%

> 105%

   130% + an additional 10% for each full percentage point of EPS achieved over
Business Plan EPS

In the event that the Employment Term ends at any time other than on December 31
of any year, Executive’s Bonus in respect of such calendar year shall be
prorated, and shall be an amount equal to: (i) the percentage set forth on the
Table above which corresponds to the percentage by which Company’s year-to-date
fully diluted EPS (as determined by the then-most recently announced fully
diluted EPS of Company) compares with the figure obtained by multiplying the
Business Plan EPS by a fraction, the numerator of which shall be the number of
completed fiscal quarters in such calendar year for which fully diluted EPS of
Company have been announced and the denominator of which shall be four (4);
multiplied by (ii) Executive’s Salary for such calendar year; multiplied by
(iii) a fraction, the numerator of which shall be the number of full calendar
months included in the Employment Term for the then current calendar year and
the denominator of which shall be twelve (12).

Notwithstanding the foregoing provisions of this Section 4(b), the Board (or an
authorized committee thereof) shall have the discretion to adjust upward or
downward the Business Plan EPS to account equitably for: (i) any extraordinary
charges; (ii) any unusual non-recurring items; (iii) changes after the date
hereof in accounting principles required under generally accepted accounting
principles; or (iv) any unanticipated events or occurrences; which events
impacted Company’s fully diluted EPS in respect of any such applicable period or
comparable prior year period.

Nothing contained herein and no action taken in respect of any Bonus (or
otherwise in respect of this Section 4(b)) shall create or be construed to
create a trust of any kind. Executive’s right to receive any Bonus pursuant to
this Section 4(b) shall be no greater than the right of an unsecured general
creditor of Company to receive payment from Company. All Bonuses under this
Section 4(b) shall be paid from the general funds of Company, and no special or
separate fund shall be established, and no segregation of assets shall be made,
to assure payment of any Bonuses hereunder.



--------------------------------------------------------------------------------

(c) The payment of any Salary, Bonus or other amounts hereunder shall be subject
to applicable withholding and payroll taxes, and such other deductions as may be
required under Company’s employee benefit plans. Payment of Executive’s Bonus
shall be made by March 15 of the year following the year to which the Bonus
relates.

5. Benefits. During the Employment Term, Executive shall:

(a) be eligible to participate in all employee fringe benefits and any pension
and/or profit sharing plans that may be provided by Company for its key
executive employees in accordance with the provisions of any such plans, as same
may be in effect on and after the date hereof;

(b) be eligible to participate in such additional perquisites and fringe
benefits as may be approved from time to time by the Board (or any committee
thereof) for Company’s key executives;

(c) be eligible to participate in any medical and health plans or other employee
welfare benefit plans that may be provided by Company for its key executive
employees in accordance with the provisions of any such plans, as same may be in
effect on and after the date hereof;

(d) be entitled to annual paid vacation in accordance with Company policy that
may be applicable on and after the date hereof to key executive employees;

(e) be entitled to sick leave, sick pay and disability benefits in accordance
with any Company policy that may be applicable on and after the date hereof to
key executive employees;

(f) be entitled to reimbursement for all reasonable and necessary out-of-pocket
living and travel expenses incurred by Executive while away from his usual place
of business in the performance of his duties hereunder in accordance with
Company’s policies applicable on and after the date hereof in respect thereto.
Notwithstanding the foregoing, (i) the expenses eligible for reimbursement may
not affect the expenses eligible for reimbursement in any other taxable year,
(ii) such reimbursement must be made on or before the last day of the year
following the year in which the expenses was incurred, and (iii) the right to
reimbursement is not subject to liquidation or exchange for another benefit; and

(g) with respect to each year in the Term beginning on or after January 1, 2010,
be entitled to a cash allowance of $7,000 for financial planning services (to
the extent such allowance is not used during such year, such allowance amount
shall be forfeited).



--------------------------------------------------------------------------------

6. Inventions and Confidential Information. Executive hereby covenants, agrees
and acknowledges as follows:

(a) Company is engaged in a continuous program of research, design, development,
production, marketing and servicing with respect to its business and that as
part of Executive’s employment by Company, Executive is (or may be) expected to
make new contributions and inventions of value to Company.

(b) Executive’s employment hereunder creates a relationship of confidence and
trust between Executive and Company with respect to certain information
pertaining to the business of Company and its Affiliates (as hereinafter
defined) or pertaining to the business of any client or customer of Company or
its Affiliates which may be made known to Executive by Company or any of its
Affiliates or by any client or customer of Company or any of its Affiliates or
learned by Executive during the course of his employment.

(c) Company possesses and will continue to possess information that has been
created, discovered or developed by, or otherwise become known to it (including,
without limitation, information created, discovered, developed or made known by
Executive during the period of or arising out of his employment with Company) or
in which property rights have been or may be assigned or otherwise conveyed to
Company, which information has commercial value in the business in which Company
is engaged and is treated by Company as confidential.

(d) Any and all inventions, products, discoveries, improvements, processes,
manufacturing, marketing and service methods or techniques, formulae, designs,
styles, specifications, data bases, computer programs (whether in source code or
object code), know-how, strategies and data, whether or not patentable or
registrable under copyright or similar statutes, made, developed or created by
Executive (whether at the request or suggestion of Company, any of its
Affiliates, or otherwise, whether alone or in conjunction with others, and
whether during regular hours of work or otherwise) during the period of his
employment by Company (collectively, hereinafter referred to as “Inventions”),
which may pertain to the business, products, or processes of Company or any of
its Affiliates, will be promptly and fully disclosed by Executive to an
appropriate executive officer of Company (other than Executive) and shall be
Company’s exclusive property, and Executive will promptly execute and/or deliver
to an appropriate executive officer of Company (other than Executive) without
any additional compensation therefor, all papers, drawings, models, data,
documents and other material pertaining to or in any way relating to any
Inventions made, developed or created by him as aforesaid. For the purposes of
this Agreement, the term “Affiliate” or “Affiliates” of Company shall mean any
corporation or other entity which is controlled, directly or indirectly, by
Company. As used in the preceding sentence, the word “control” shall mean, with
respect to any entity, the power to vote or direct the voting of at least 50% of
the voting equity interests in such entity.

(e) Executive will keep confidential and will hold for Company’s sole benefit
any Invention which is to be the exclusive property of Company under this
Section 6 for which no patent, copyright, trademark or other right or protection
is issued.

(f) Executive also agrees that he will not without the prior written consent of
an appropriate executive officer of Company (other than Executive) use for his
benefit or disclose at any time during his employment by Company, or thereafter,
except to the extent required by the performance by him of his duties as an
executive of Company, any information obtained or developed by him while in the
employ of Company with respect to any Inventions or with respect to any
customers, clients, suppliers, products, employees, financial affairs, or
methods of design, distribution, marketing, service, procurement or manufacture
of Company or any of its Affiliates, or any confidential matter, except
information which at the time is generally known to the public other than as a
result of disclosure by him not permitted hereunder, or if such information is
required to be disclosed under court order or other applicable law.



--------------------------------------------------------------------------------

(g) Executive acknowledges and agrees that a remedy at law for any breach or
threatened breach of the provisions of this Section 6 would be inadequate and,
therefore, agrees that Company and its Affiliates shall be entitled to
injunctive relief in addition to any other available rights and remedies in case
of any such breach or threatened breach; provided, however, that nothing
contained herein shall be construed as prohibiting Company or any of its
Affiliates from pursuing any other rights and remedies available for any such
breach or threatened breach.

(h) Executive agrees that upon termination of his employment hereunder for any
reason, Executive shall forthwith return to Company all documents and other
property in his possession belonging to Company or any of its Affiliates.

(i) Without limiting the generality of Section 10 hereof, Executive hereby
expressly agrees that the foregoing provisions of this Section 6 shall be
binding upon Executive’s heirs, successors and legal representatives.

7. Termination.

(a) The Employment Term shall end and Executive’s employment hereunder shall be
terminated upon the occurrence of any of the following:

(i) the death of Executive;

(ii) termination of Executive’s employment hereunder by Company based upon the
inability of Executive to perform his duties on account of disability or
incapacity for a period of one hundred eighty (180) or more days, whether or not
consecutive, occurring within any period of twelve (12) consecutive months;
provided, however, that such employment shall not be terminated by Company if it
can reasonably accommodate Executive’s disability or incapacity;

(iii) the termination of Executive’s employment hereunder by Executive at any
time without “Good Reason” (including, without limitation, resignation or
retirement);

(iv) the termination of Executive’s employment hereunder by Executive at any
time for “Good Reason”;

(v) termination of Executive’s employment hereunder by Company at any time for
“cause”, such termination to take effect immediately upon written notice from
Company to Executive;



--------------------------------------------------------------------------------

(vi) termination of Executive’s employment hereunder by Company at any time
other than for “cause”, such termination to take effect immediately upon written
notice from Company to Executive; or

(vii) upon a Change of Control of Company.

The following actions, failures or events by or affecting Executive shall
constitute “cause” for termination within the meaning of clause (v) above:
(A) conviction for having committed a felony; (B) determination by at least
two-thirds of the members of the Board that Executive has committed acts of
dishonesty or moral turpitude; (C) failure to follow reasonable and lawful
directives of the Board; or (D) gross negligence or willful misconduct by
Executive in the performance of his obligations hereunder. The term “willful”
shall mean any act or failure to act taken or omitted to be taken by Executive
not in good faith and without reasonable belief that the act or omission was in
the best interest of Company.

As used herein, “Good Reason” shall mean the occurrence of any of the following
events without Executive’s written consent: (A) a material diminution in or
adverse alteration to Executive’s duties or responsibilities as set forth in
Section 3 herein, (B) the relocation of Executive’s principal office outside of
the area that comprises a fifty (50) mile radius from Clearwater, Florida,
(C) Company requires Executive to relocate his personal place of residence or
(D) a failure of Company to comply with any material provision of this Agreement
(other than any such failure caused by a change in applicable law or
regulation), including, without limitation, Section 4 of this Agreement;
provided that the events described in clauses (A), (B), (C) and (D) above shall
not constitute Good Reason (1) until Executive provides written notice to
Company within ninety (90) days of his becoming aware of the occurrence of the
event or circumstance giving rise to Executive’s claim of “Good Reason” and
(2) actually resigns within 30 days after the end of such 90 day period unless
such event or circumstance has not been cured by Company within thirty (30) days
after Company’s receipt of such written notice.

As used herein the term “Change of Control of Company” shall mean any of the
following: (A) sale or other disposition (or the last such sale or other
disposition) resulting in the transfer of more than 50% of the outstanding
common stock of Company to an unrelated and unaffiliated third party purchaser;
(B) the consolidation or merger of Company or a subsidiary thereof with or into
any other entity (unless immediately following such consolidation or merger, the
outstanding common stock of Company immediately prior to such consolidation or
merger continues to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
parent thereof) more than fifty percent (50%) of the outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such consolidation or merger
(including, without limitation, a corporation that owns Company or all or
substantially all of Company’s assets either directly or through one or more
subsidiaries); (C) a sale of substantially all of the properties and assets of
Company as an entirety to an unrelated and unaffiliated third party purchaser;
or (D) the time at which any person (including a person’s affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Exchange Act and the rules and regulations thereunder), files a Schedule 13-D or
14D-1 (or any successor schedule, form or report under the Exchange Act)
disclosing that such person or group has become the beneficial owner (as defined
under Rule 13d-3 or any successor rule or regulation promulgated under the
Exchange Act) of shares of capital stock of Company giving such person or group
a majority of the voting power of all outstanding capital stock of Company with
the right to vote generally in an election for directors or other capital stock
of Company into which the common stock or other voting stock is reclassified or
changed.



--------------------------------------------------------------------------------

(b) (i) If the Employment Term ends by reason of the occurrence of an event
described in either Section 7(a)(iv) or (vi) and not in connection with a Change
in Control of Company, then Company shall pay to Executive, as severance pay or
liquidated damages or both, an amount equal to two (2) times the sum of (A) his
then-current annual Salary in effect immediately prior to such termination; plus
(B) the average of the Bonus paid to or earned by Executive with respect to the
three calendar years immediately preceding such termination. All amounts payable
under this clause (i) shall be paid in twenty-four (24) equal monthly
installments commencing on the first day of the calendar month immediately
following the end of the Employment Term or such later date as is required by
Section 7(e).

(ii) If the Employment Term ends by reason of the occurrence of an event
described in Section 7(a)(vii) (regardless of whether Executive experiences a
termination of employment), then provided that such event constitutes (i) a
change in the ownership of Company (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), (ii) a change in effective control of Company (as
defined in Treasury Regulation Section 1.409A-3(1)(5)(vi)), or a change in the
ownership of a substantial portion of the assets of Company (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)), Company shall pay to
Executive, as severance pay or liquidated damages or both, an amount equal to
two (2) times the sum of (A) his then-current annual Salary in effect
immediately prior to the occurrence of such event; plus (B) the average of the
Bonus paid to or earned by Executive with respect to the three calendar years
immediately preceding such termination; plus (C) an amount determined by
Company, in its sole discretion, to be equal to the average annual cost for
Company employees of obtaining medical, dental and vision insurance under COBRA,
which amount is hereby initially determined to be Ten Thousand and No/100
Dollars ($10,000.00). All amounts payable under this clause (ii) shall be paid
no later than ten (10) business days after the end of the Employment Term.

(iii) If the Employment Term ends by reason of the occurrence of an event
described in section 7(a)(vii) (regardless of whether Executive experiences a
termination of employment), Executive shall continue to be indemnified by the
Company, in accordance with Company’s Bylaws in effect immediately prior to the
termination of the Employment term, and to the highest extent permitted by law,
for the defense of, or in connection with, any threatened, pending or completed
action, suit or proceeding arising out of or relating to Executive’s employment
by Company or Executive’s service as Director of Company.

It is understood and agreed that this Section 7(b) shall survive the expiration
or termination of this Agreement and the provisions hereof shall be binding upon
any successor in interest of Company.



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary expressed or implied herein, and
except as set forth in Section 7(b) hereof, Company (and its Affiliates) shall
not be obligated to make any payments to Executive or on his behalf of whatever
kind or nature by reason of Executive’s cessation of employment other than:
(i) such amounts, if any, of his Salary and Bonus as shall have accrued and
remain unpaid as of the date the Employment Term ends (including, but not
limited to, the amount of any Bonus payable in respect of the then-current
calendar year), which amounts shall be paid no later than ten (10) business days
after the end of the Employment Term; (ii) such other amounts which may be
otherwise payable to Executive from Company’s retirement plans or other benefit
plans on account of such cessation of employment (including, but not limited to,
payment for any vested but unused vacation and the treatment of outstanding
awards of Stock Options and Restricted Stock in accordance with the terms
applicable to such awards); and (iii) Company shall cover Executive under its
medical and dental plan, and life insurance through the end of the last calendar
day of the month during which the Employment Term ends, and thereafter,
Executive shall be given COBRA conversion rights for Company’s medical and
dental plan. Nothing in this Section 7(c) shall limit Executive’s right to
contest any termination of Executive’s employment hereunder by appropriate legal
proceedings. It is understood and agreed that this Section 7(c) shall survive
the expiration or termination of this Agreement and the provisions hereof shall
be binding upon any successor in interest of Company.

(d) No interest shall accrue on or be paid with respect to any portion of any
payments hereunder so long as same are paid in accordance with the terms of this
Agreement.

(e) Distributions. The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to Executive under
Section 7:

(i) It is intended that each installment of the payments and benefits provided
under Section 7 shall be treated as a separate “payment” for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
and the guidance issued thereunder (“Section 409A”). Neither Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

(ii) If, as of the date of the “separation from service” of Executive from
Company, Executive is not a “specified employee” (each within the meaning of
Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 7; and

(iii) If, as of the date of the “separation from service” of Executive from
Company, Executive is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:

(A) Each installment of the payments and benefits due under Section 7 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of
Executive’s tax year in which Executive’s separation from service occurs and the
15th day of the third month following the end of Company’s tax year in which
Executive’s separation from service occurs; and



--------------------------------------------------------------------------------

(B) Each installment of the payments and benefits due under Section 7 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of Executive of Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, the death
of Executive), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following Executive’s separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that such installment is deemed to be paid under a separation
pay plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of the second taxable year of Executive
following the taxable year of Executive in which the separation from service
occurs.

8. Non-Assignability.

(a) Neither this Agreement nor any right or interest hereunder shall be
assignable by Executive, his beneficiaries, or legal representatives without
Company’s prior written consent; provided, however, that nothing in this
Section 8(a) shall preclude Executive from designating a beneficiary to receive
any benefit payable hereunder upon his death. Neither this Agreement nor any
right or interest hereunder shall be assignable by Company, nor shall any
obligations of Company hereunder be delegated.

(b) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, safe, assignment,
encumbrance, charge, pledge, or hypothecation or to exclusion, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

9. Competition.

(a) During Executive’s employment by Company and during the two (2) year period
commencing on the date the Employment Term ends for any reason whatsoever:

(i) Executive will not make any statement or perform any act intended to advance
an interest of any existing or prospective competitor of Company or any of its
Affiliates in any way that will or may injure an interest of Company or any of
its Affiliates in its relationships and dealings with existing or potential
customers or clients, or solicit or encourage any other employee of Company or
any of its Affiliates to do any act that is disloyal to Company or any of its
Affiliates or inconsistent with the interest of Company or any of its
Affiliate’s interests or in violation of any provision of this Agreement;



--------------------------------------------------------------------------------

(ii) Executive will not discuss with any existing or potential customers or
clients of Company or any of its Affiliates the present or future availability
of services or products by a business, if Executive has or expects to acquire a
proprietary interest in such business or is or expects to be an employee,
officer or director of such business, where such services or products are
competitive with services or products which Company or any of its Affiliates
provides during the Employment Term;

(iii) Executive will not make any statement or do any act intended to cause any
existing or potential customers (with whom Company has made contact) or clients
of Company or any of its Affiliates to make use of the services or purchase the
products of any competitive business in which Executive has or expects to
acquire a proprietary interest or in which Executive is or expects to be made an
employee, officer or director, if such services or products in any way relate to
or arise out of the services or products sold or provided by Company or any of
its Affiliates to any such existing customer or client during the Employment
Term;

(iv) Executive will not directly or indirectly (as a director, officer,
employee, manager, consultant, independent contractor, advisor or otherwise)
engage in competition with, or own any interest in, perform any services for,
participate in or be connected with (A) any business or organization which
engages in competition with Company or any of its Affiliates in any geographical
area where any business is presently carried on by Company or any of its
Affiliates, or (B) any business or organization which engages in competition
with Company or any of its Affiliates in any geographical area where any
business shall be hereafter, during the period of Executive’s employment by
Company, carried on by Company or any of its Affiliates, if such business is
then being carried on by Company or any of its Affiliates in such geographical
area; provided, however, that the provisions of this Section 9(a)(iv) shall not
be deemed to prohibit Executive’s ownership of not more than 1% of the total
shares of all classes of stock outstanding of any publicly held company;

(v) Executive will not directly or indirectly solicit for employment, or advise
or recommend to any other person that they employ or solicit for employment, any
employee of Company or any of its Affiliates; and

(vi) Executive will not directly or indirectly hire, engage, send any work to,
place orders with, or in any manner be associated with any supplier, contractor,
subcontractor or other person or firm which rendered manufacturing or other
services, or sold any products, to Company or any of its Affiliates if such
action by him would have a material adverse effect on the business, assets or
financial condition of Company or any of its Affiliates.

(vii) Executive will not, in any communications with the press or other media or
any customer, client or supplier of company, or any of company affiliates,
criticize, ridicule or make any statement which disparages or is derogatory of
company or its affiliates or any of their respective directors or senior
officers. Notwithstanding the foregoing, nothing herein shall prevent Executive
from making any truthful statement in connection with any legal proceeding or
investigation by the Company or any governmental authority or as required by
law.



--------------------------------------------------------------------------------

As used in clauses (ii) and (iii) above, “proprietary interest” in a business is
ownership, whether through direct or indirect stock holdings or otherwise, of
one percent (1%) or more of such business.

(b) For purposes of this Section 9, a person or entity (including, without
limitation, Executive) shall be deemed to be a competitor of Company or any of
its Affiliates, or a person or entity (including, without limitation, Executive)
shall be deemed to be engaging in competition with Company or any of its
Affiliates, if such person or entity in any way conducts, operates, carries out
or engages (i) in the business of delivering medical oxygen, respiratory therapy
services, or durable medical equipment to customers in their homes or (ii) in
any other business engaged in by Company or any of its Affiliates on or prior to
the date upon which such Executive ceases to be employed hereunder.

(c) In connection with the foregoing provisions of this Section 9, Executive
represents that his experience, capabilities and circumstances are such that
such provisions will not prevent him from earning a livelihood. Executive
further agrees that the limitations set forth in this Section 9 (including,
without limitation, any time or territorial limitations) are reasonable and
properly required for the adequate protection of the business of Company (and of
its Affiliates). It is understood and agreed that the covenants made by
Executive in this Section 9 (and in Section 6 hereof) shall survive the
expiration or termination of this Agreement.

(d) Executive acknowledges and agrees that a remedy at law for any breach or
threatened breach of the provisions of this Section 9 would be inadequate and,
therefore, agrees that Company and any of its Affiliates shall be entitled to
injunctive relief in addition to any other available rights and remedies in
cases of any such breach or threatened breach; provided, however, that nothing
contained herein shall be construed as prohibiting Company or any of its
Affiliates from pursuing any other rights and remedies available for any such
breach or threatened breach.

10. Binding Effect. Without limiting or diminishing the effect of Section 8
hereof, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
permitted assigns.

11. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and either delivered in person or sent by
first class certified or registered mail, postage prepaid, if to Company, at
Company’s principal place of business, and if to Executive, at his home address
most recently filed with Company, or to such other address or addresses as
either party shall have designated in writing to the other party hereto.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.



--------------------------------------------------------------------------------

13. Legal Fees. Company shall pay Executive’s reasonable legal fees and expenses
incurred in connection with the negotiation, documentation and execution of this
Fourth Amended Employment Agreement and promptly following the execution of this
Agreement. On the terms and subject to conditions set forth in Article V of the
Amended and Restated By-laws of Company as in effect on the date hereof, Company
shall indemnify Executive in connection with any threatened, pending or
completed action, suit or proceeding brought against Executive in his capacity
as a director, officer, employee or agent of Company (regardless of whether
Executive is at the time still a director, officer, employee or agent of the
Company) and shall pay the expenses incurred by Executive in defending any such
action, suit or proceeding. The legal fees and expenses reasonably incurred by
Executive in connection with successfully establishing his rights pursuant to
this Section to indemnification and the payment of expenses in any such action,
suit or proceeding shall also be indemnified by Company.

14. Severability. If any provision of this Agreement shall be determined to be
invalid, illegal or unenforceable in whole or in part, neither the validity of
the remaining part of such provision nor the validity of any other provision of
this Agreement shall in any way be affected thereby.

15. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

16. Entire Agreement; Modifications. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and, except
as set forth hereinafter, supersedes all prior agreements, oral and written,
between the parties hereto with respect to the subject matter hereof. This
Agreement may be modified or amended only by an instrument in writing signed by
both parties hereto. The parties acknowledge and agree that this Agreement shall
govern the employment relationship between Executive and Lincare from and after
the date hereof and that the 2004 Agreement (as amended) shall govern the
employment relationship between the parties prior to the date hereof.
Notwithstanding the execution and delivery of this Agreement by Executive,
Company shall remain obligated to pay Executive any amounts accrued under the
2004 Agreement (as amended) which remain unpaid as of the date hereof.

17. Survival. The provisions of Sections 6, 7 and 9 hereof shall survive and
continue after the expiration or termination of this Agreement.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

19. Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. Notwithstanding the foregoing, to the extent that the
Agreement or any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither Company, the Board nor its or their designees or
agents shall be liable to Executive or any other person for any actions,
decisions or determinations made in good faith.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Executive have duty executed and delivered this
Agreement as of the day and year first above written.

 

LINCARE HOLDINGS INC. By:  

/S/    JOHN P. BYRNES        

Title:  

Chief Executive Officer

/S/    SHAWN S. SCHABEL        

EXECUTIVE